DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 February 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0254968 by Ebtekar et al.
claims 1, 9 and 16, Ebtekar discloses an Information Handling System (IHS) of a workspace orchestration service/memory storage device/method, the IHS comprising: 
a processor (Ebtekar: 963 – Fig 9; processor) and 
a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor (Ebtekar: 961 – Fig 9; memory), cause the IHS to: 
receive initial context information from a local management agent (Ebtekar: Fig 7 - 700; Page 9, Sec 98-99; initial context for workspace determined); 
produce a first workspace definition based upon the initial context information, wherein the local management agent is configured to instantiate a first workspace based upon the first workspace definition (Ebtekar: Fig 7 - 702; Page 9, Sec 100-103; workspace generated based on context derived from network settings); 
receive updated context information from the local management agent (Ebtekar: Fig 7 – 704;  Page 9, Sec 104-105; additional interface information gathered to create updated/new context); and 
in response to the updated context information being noncompliant with one or more attributes of the first workspace definition, select a second workspace definition, wherein the updated context information complies with the one or more attributes of the second workspace definition, and wherein the local management agent is configured to instantiate a second workspace based upon the second workspace definition (Ebtekar: Fig 7 – 704;  Page 9, Sec 106 – Page 10, Sec 109; second workspace generated based on second context that includes items not present in first workspace).  
claims 2 and 10, Ebtekar further discloses wherein the initial context information comprises at least one of: an identification of a locale of the local management agent, an identification of an application executed or installed in the first workspace, an identification of a user of the local management agent, an identification of a network, an identification of hardware, an identification of a requested datafile, or an identification of a storage system of the requested datafile (Ebtekar: Fig 7 - 700; Page 9, Sec 98-99; initial context deride from network status).  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 9-10 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,855,619. Although the claims at issue are not identical, they are not patentably distinct from each other because while not identical, the ‘619 Patent has subject matter that is overlapping with that of the instant application, and the claims of the ‘619 are more specific than .
As to claim 1, the ‘610 Patent discloses an Information Handling System (IHS) of a workspace orchestration service, the IHS comprising (Claim 10: An Information Handling System (IHS), comprising): 
a processor (Claim 10:  a processor); and 
a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to (Claim 10: and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to): 
receive initial context information from a local management agent (Claim 10: report context information in conjunction with a request for access to a managed resource, wherein the context information is used in determining a security context and a productivity context of the HIS); 
produce a first workspace definition based upon the initial context information, wherein the local management agent is configured to instantiate a first workspace based upon the first workspace definition (Claim 10: deploy a workspace to provide a user of the IHS with access to the managed resource according to a workspace definition selected based on the security context and the productivity context); 
receive updated context information from the local management agent (Claim 10:  issue a notification of a first hardware resource of the IHS that is not utilized by the workspace definition; receive a request for authorization to use the first hardware 
in response to the updated context information being noncompliant with one or more attributes of the first workspace definition, select a second workspace definition, wherein the updated context information complies with the one or more attributes of the second workspace definition, and wherein the local management agent is configured to instantiate a second workspace based upon the second workspace definition (Claim 10: and deploy an updated workspace to provide the user with access to the managed resource according to an updated workspace definition selected based in part on an updated productivity context that includes use of the first hardware resource).  
As to claim 2, the ‘619 Patent discloses wherein the initial context information comprises at least one of: an identification of a locale of the local management agent, an identification of an application executed or installed in the first workspace, an identification of a user of the local management agent, an identification of a network, an identification of hardware, an identification of a requested datafile, or an identification of a storage system of the requested datafile (Claim 10: initial context based on requested access to a managed resource such as hardware data or storage).  
Claims 9 and 10 recite a memory storage device commensurate in scope to the system of claims 1 and 2 and are rejected under a substantially similar basis in view of claim 16 of the ‘619 Patent
Claim 18 recites a method commensurate in scope to the system of claim 1 and is rejected under a substantially similar basis in view of claim 1 of the ‘619 Patent.

Claims 1-6, 8-14 and 18  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.10,938,743. Although the claims at issue are not identical, they are not patentably distinct from each other because while not identical, the ‘743 Patent has subject matter that is overlapping with that of the instant application, and the claims of the ‘743 are more specific than those of the instant application, such that he claims of the ‘743 Patent anticipate the claims of the instant application.
As to claim 1, the ‘743 Patent discloses an Information Handling System (IHS) of a workspace orchestration service (Claim 1:  An Information Handling System (IHS) of a workspace orchestration service, comprising), the IHS comprising: 
a processor (Claim 1:  a processor); and 
a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to (Claim 1: and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to): 
receive initial context information from a local management agent (Claim 1: implicit from claim 1, where a context based workspace exists at the start of the claim) 
produce a first workspace definition based upon the initial context information, wherein the local management agent is configured to instantiate a first workspace based upon the first workspace definition (Claim 1: implicit from claim 1, where a context based workspace exists at the start of the claim); 
receive updated context information from the local management agent (Claim 1: receive context information from a local management agent of a client device); and 

  As to claim 2, the ‘743 Patent discloses the IHS of claim 1, wherein the initial context information comprises at least one of: an identification of a locale of the local management agent, an identification of an application executed or installed in the first workspace, an identification of a user of the local management agent, an identification of a network, an identification of hardware, an identification of a requested datafile, or an identification of a storage system of the requested datafile (Claim 2: The IHS of claim 1, wherein the context information comprises an identification of a locale of the client device, an identification of an application executed or installed in the current workspace, 
 As to claim 3, the ‘743 Patent discloses the IHS of claim 1, wherein the program instructions, upon execution, further cause the IHS to: determine that an updated security risk associated with the updated context information is greater than a security target associated with the first workspace definition; and select the second workspace definition, at least in part, in response to the determination (Claim 3: The method of claim 1, wherein to determine that the context information indicates that the current workspace is over-privileged, the program instructions, upon execution, further cause the IHS to: calculate a security risk score based upon the context information; and determine that the security risk score is greater than a security target associated with the current workspace definition).
  As to claim 4, the ‘743 Patent discloses the IHS of claim 1, wherein the program instructions, upon execution, further cause the IHS to: determine that an updated security risk associated with the updated context information is greater than an initial security risk associated with the initial context information by a threshold value; and select the second workspace definition, at least in part, in response to the determination (Claim 4: The IHS of claim 3, wherein the program instructions, upon execution, further cause the IHS to determine that the security risk score is greater than the security target by a threshold value, and wherein the threshold value is an attribute of the current workspace definition).  
claim 5, the ‘743 Patent discloses the IHS of claim 1, wherein the program instructions, upon execution, further cause the IHS to: determine that an updated productivity score associated with the updated context information is smaller than a productivity target associated with the first workspace definition; and select the second workspace definition, at least in part, in response to the determination (See rejection of Claim 1 above and Claim 6: The IHS of claim 1, wherein the program instructions, upon execution, further cause the IHS to determine that the productivity score is greater than the productivity target by a threshold value, and wherein the threshold value is an attribute of the current workspace definition).  
As to claim 6, the ‘743 Patent discloses wherein the program instructions, upon execution, further cause the IHS to determine that an updated productivity score associated with the updated context information is smaller than an initial productivity score associated with the initial context information by a threshold value (Claim 12: The memory storage device of claim 11, wherein the program instructions, upon execution, further cause the IHS to determine that the productivity score is smaller than the productivity target by a threshold value, and wherein the threshold value is an attribute of the current workspace definition).  
As to claim 8, the ‘743 Patent discloses the IHS of claim 1, wherein the second workspace definition is selected to: reduce a number of applications available, reduce a number of hardware features available, restrict network access options, or reduce a level of data access (Claim 1: determine that a current workspace provided via the local management agent is over-privileged, at least in part, by (i) calculating a productivity score using the context information, and (ii) determining that the productivity score is 
Claims 9-14 recite a memory storage device commensurate in scope to the system of claims 1-6 and are rejected under a substantially similar basis in view of claims 1-17 of the ‘743 Patent.
Claim 18 recites a method commensurate in scope to the system of claim 1 and is rejected under a substantially similar basis in view of claim 18 of the ‘743 Patent.

Claims 1-4 and 7-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.11,240,109. Although the claims at issue are not identical, they are not patentably distinct from each other because while not identical, the ‘149 Patent has subject matter that is overlapping with that of the instant application, and the claims of the ‘149 are more specific than those of the instant application, such that he claims of the ‘149 Patent anticipate the claims of the instant application.
As to claim 1, the ‘149 Patent discloses an Information Handling System (IHS) of a workspace orchestration service, the IHS comprising (Claim 1: A client Information Handling System (IHS), the client IHS comprising): 

a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to (Claim 1: and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor, cause the client IHS to): 
receive initial context information from a local management agent (Claim 1: instantiate, using one or more files or policies, a first workspace based upon a first workspace definition); 
produce a first workspace definition based upon the initial context information, wherein the local management agent is configured to instantiate a first workspace based upon the first workspace definition (Claim 1: instantiate, using one or more files or policies, a first workspace based upon a first workspace definition); 
receive updated context information from the local management agent (Claim 1: determine that the first workspace is compromised because the application is non-vetted); and 
in response to the updated context information being noncompliant with one or more attributes of the first workspace definition, select a second workspace definition, wherein the updated context information complies with the one or more attributes of the second workspace definition, and wherein the local management agent is configured to instantiate a second workspace based upon the second workspace definition (Claim 1: and in response to the determination: identify a vetted application that corresponds to the non-vetted application, wherein the vetted application is different than the non-vetted application; instantiate, using one or more other files or policies, a 
As to claim 2, the ‘149 Patent discloses the IHS of claim 1, wherein the initial context information comprises at least one of: an identification of a locale of the local management agent, an identification of an application executed or installed in the first workspace, an identification of a user of the local management agent, an identification of a network, an identification of hardware, an identification of a requested datafile, or an identification of a storage system of the requested datafile (Claim 1: instantiate, using one or more files or policies, a first workspace based upon a first workspace definition).  
As to claim 3, the ‘149 Patent discloses the IHS of claim 1, wherein the program instructions, upon execution, further cause the IHS to: determine that an updated security risk associated with the updated context information is greater than a security target associated with the first workspace definition; and select the second workspace definition, at least in part, in response to the determination (Claim 1: cause the client IHS to migrate a workload from the first workspace to the second workspace; cause the client IHS to transmit, to a workspace orchestration service, cloned user actions and data collected during execution of the non-vetted application in the first workspace, and wherein the one or more other files or policies comprise an indication of the cloned user actions and data that is applicable to the vetted application in the second workspace; and allow the user to execute the vetted application in the second workspace). 
claim 4, the ‘149 Patent discloses the IHS of claim 1, wherein the program instructions, upon execution, further cause the IHS to: determine that an updated security risk associated with the updated context information is greater than an initial security risk associated with the initial context information by a threshold value; and select the second workspace definition, at least in part, in response to the determination (Claim 5: The client IHS of claim 1, wherein the program instructions, upon execution, further cause the client IHS to determine that the first workspace is compromised in response to a security risk score being equal to or greater than a threshold value). 
As to claim 7, the ‘149 Patent discloses the IHS of claim 1, wherein the updated context information indicates an identity of a given application installed or executed after receipt of the initial context information, wherein the identity is present in a blacklist or absent from a whitelist of the first workspace definition, and wherein the identity is absent from a blacklist or present in a whitelist of the second workspace definition (Claim 2: The client IHS of claim 1, wherein the non-vetted application comprises an application that is not vetted, trusted, or recommended by an entity employing the workspace orchestration service). 
Claims 9-12 recite a memory storage device commensurate in scope to the system of claims 1-12 and are rejected under a substantially similar basis in view of claims 1-17 of the ‘149 Patent.
As to claim 15, the ‘149 Patent discloses the memory storage device of claim 9, wherein to determine that the user of the client device has modified the set of one or more applications in the first workspace, the program instructions, upon execution, further cause the IHS to determine that the user has executed or installed a given 
As to claim 16, the ‘149 Patent discloses the memory storage device of claim 15, wherein the condition comprises a blacklist of applications, and wherein the given application is identified in the blacklist (Claim 2: The client IHS of claim 1, wherein the non-vetted application comprises an application that is not vetted, trusted, or recommended by an entity employing the workspace orchestration service). 
As to claim 17, the ‘149 Patent discloses the memory storage device of claim 16, wherein the program instructions, upon execution, further cause the IHS to: determine that the local management agent has migrated a workload from the first workspace to the second workspace; and release one or more remote resources associated with the first workspace (Claim 1:  cause the client IHS to migrate a workload from the first workspace to the second workspace; cause the client IHS to transmit, to a workspace orchestration service, cloned user actions and data collected during execution of the non-vetted application in the first workspace, and wherein the one or more other files or policies comprise an indication of the cloned user actions and data that is applicable to the vetted application in the second workspace; and allow the user to execute the vetted application in the second workspace).  
Claims 18-20 recite a method commensurate in scope to the system of claims 1- 17 and are rejected under a substantially similar basis in view of claims 1-17 of the ‘743 Patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432